  Case 2:20-cv-02243-PKH Document 6                 Filed 03/02/21 Page 1 of 2 PageID #: 17




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

 PATRICK SNOW                                                                          PLAINTIFF

                v.                     Civil No. 2:20-cv-02243

 JAIL ADMINISTRATOR JIMMY
 DORNEY; and JAIL STAFF JOHN DOES                                                  DEFENDANTS


                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff, Patrick Snow (“Snow”), pursuant to 42

U.S.C. § 1983. Snow proceeds pro se and has filed a motion to proceed in forma pauperis (“IFP”).

Snow is incarcerated in the Franklin County Jail.

       By Order (ECF No. 2) entered on December 21, 2020, Snow was directed to file a complete

IFP application. The complete IFP application was to be filed by January 11, 2021. Snow was

advised that failure to comply with the Order shall result in the dismissal of the case.

       By Order (ECF No. 4) entered on January 7, 2021, Snow was directed to file an amended

complaint. The amended complaint was to be filed by January 21, 2021. Snow was advised that

failure to comply with the Order shall result in the dismissal of the case.

       By Order (ECF No. 5) entered on February 1, 2021, Snow was directed to show cause for

his failure to obey the Orders (ECF Nos. 2 & 4) of the Court. The show cause response was due

by February 22, 2021.

       To date, Snow has not filed a complete IFP application. He has not filed an amended

complaint. He has not responded to the Show Cause Order. Snow has not sought an extension of

time to comply with the Orders or to respond to the Show Cause Order. No mail has been returned

as undeliverable.


                                                 [1]
  Case 2:20-cv-02243-PKH Document 6                Filed 03/02/21 Page 2 of 2 PageID #: 18




       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added). Additionally, Rule

5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Snow’s failure to prosecute this case, his failure to obey the

order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 2nd day of March 2021.




                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 [2]
